—Order, Supreme Court, New York County (Paviola Soto, J.), entered August 7, 2002, directing petitioner’s compliance with respondent Department of Investigation’s (DOI) subpoena within 30 days, unanimously affirmed, without costs.
After an in camera review of the confidential materials submitted by DOI to the motion court, we find that DOI made a threshold showing that the underlying complaint is authentic, that it is of sufficient substance to warrant investigation and that the documents sought, including those that pertain to petitioner’s nonmunicipal contracts, are relevant to that investigation (Matter of New York City Dept. of Investigation v Passannante, 148 AD2d 101, 105). Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.